DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 20, 2022 has been entered.  Claims 1 and 5 remain pending in the application.  The previous objection to the specification is withdrawn in light of applicant's amendment to the title.  The previous objections to claims 2 and 6-8 are withdrawn in light of applicant's amendment to claim 2.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  in claim 1 line 18, “the first portion of the communication groove” would be clearer if written as       --the first portion of each of the side wall portions of the communication groove--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN1499082 to Hwang, as evidenced by U. S. Patent Publication 6,176,687 to Kim.
Hwang teaches a rotary compressor comprising:
a compression mechanism including a cylinder (22) having a cylinder chamber (S), a piston (31) rotating eccentrically inside the cylinder chamber (S), and a Helmholtz muffler (27, 29) (Figures 1, 5 and 6; first three full paragraphs on page 8 of applicant supplied English translation),
the Helmholtz muffler (27, 29) having a resonance chamber (27) provided in the compression mechanism (in cylinder 22 which is part of the compression mechanism), and a communication groove (29) formed on an end face of the cylinder (22) (the end face of the cylinder is the face the faces the upper bearing part 33) to connect the cylinder chamber (S) and the resonance chamber (27) together (Figures 1, 5 and 6; first three full paragraphs on page 8 of applicant supplied English translation),
the communication groove (29) being a bottomed groove that is open at the end face of the cylinder (22) (the end face of the cylinder is the face the faces the upper bearing part 33), the communication groove (29) having a pair of side wall portions and a bottom wall portion located between the side wall portions (Figures 1, 5, 6 and the examiner’s depiction of the “U-shaped shape” of the communication groove below; first three full paragraphs on page 8 of applicant supplied English translation, wherein it is disclosed that the communication groove is “U” shaped),
the side wall portions each having a first portion adjacent an open end of the communication groove (29) (the end which is nearest t the upper bearing part 33), and a second portion adjacent the bottom wall portion of the communication groove (29) (Figures 1, 5, 6 and examiner’s depiction of the “U-shaped shape” of the communication groove below; first three full paragraphs on page 8 of applicant supplied English translation, wherein it is disclosed that the communication groove is “U” shaped), and
a surface of the first portion being formed as a flat surface, a surface of the second portion being formed as a bowed surface having a predetermined curvature so as to be connected to the surface of the first portion and a surface of the bottom wall portion (Figures 1, 5, 6 and the examiner’s depiction of the “U-shaped shape” of the communication groove below; first three full paragraphs on page 8 of applicant supplied English translation, wherein it is disclosed that the communication groove is “U” shaped),
wherein the surface of the bottom wall portion and the surfaces of a pair of the second portions respectively connected to either end of the surface of the bottom wall portion are formed as one bowed surface having an arc-shaped cross section (Figures 1, 5, 6 and examiner’s depiction of the “U-shaped shape” of the communication groove below; first three full paragraphs on page 8 of applicant supplied English translation), 
wherein the surface of the first portion of each of the side wall portions of the communication groove (29) is formed as a flat surface (Figures 1, 5, 6 and examiner’s depiction of the “U-shaped shape” of the communication groove below; first three full paragraphs on page 8 of applicant supplied English translation).
[AltContent: textbox (Second Portion of First Sidewall )][AltContent: textbox (Second Portion of Second Sidewall )][AltContent: textbox (First Portion of Second Sidewall )][AltContent: textbox (First Portion of First Sidewall)][AltContent: textbox (Cylinder End Face)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arc][AltContent: arc][AltContent: arrow][AltContent: arc][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Communication Groove)]U
[AltContent: textbox (Bottom Wall Portion)]
Examiner’s Depiction of the “U-shaped shape” of the Communication Groove.
Hwang is silent as to the sizes of the different portions of the communication groove.  However, Kim teaches that varying the relative dimensions of the different portions of the communication groove results in changes to the effective pulsation noise produced (Figures 7 and 8; col. 4 lines 55 - col. 5 line 32).  As evidenced by Kim, the relative dimensions of the different portions of the communication groove are therefore a result effective variable.  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to dimension the communication groove such that a relation of 0.1 < h/r < 2.8 is satisfied, where h represents a height of the flat surface of the first portion of the communication groove, and r represents a radius of the arc shaped bowed surface having the arc-shaped cross-section, and wherein h/r is equal to one, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive.
Applicant argues that while Hwang discloses a U-shaped communication groove, the figures instead show a rectangular shaped groove.  However, even if the figures disclose a rectangular shape as alleged by Applicant, this does not discount the fact that a “U-shaped shape” is already disclosed in the specification of Sawyer.  
Applicant argues that Hwang fails to teach “a relationship between a height of the flat surface of the portion and a radius of the bowed surface”.  However, Hwang is not relied on for this teaching.
Applicant further argues that Kim does not disclose a U-shaped surface and therefore cannot disclose the claimed relationship of the height to radius.  However, Sawyer already teaches the claimed shape of the passage and Kim is only cited as evidence that the relative dimensions of a communication groove are a result effective variable.  As detailed above, according to the cited case law, the claimed relationship of the height to radius is obvious in light of the shape taught by Sawyer, as evidenced by Kim.
Applicant argues that there is no apparent reason for modifying Sawyer in light of Kim. The Examiner maintains that the apparent reason for making this combination is, as taught by Kim, to achieve the desired characteristics of the flow through the passage (pulsation noise produced).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746